Exhibit 10.2

 

OCULAR THERAPEUTIX, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

Ocular Therapeutix, Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2019 Inducement Stock Incentive Plan.  The terms and
conditions attached hereto are also a part hereof.

Notice of Grant

 

 

 

Name of optionee (the “Participant”):

 

Date of this option grant:

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

Option exercise price per Share:

 

Number, if any, of Shares that vest immediately on the grant date:

 

Shares that are subject to vesting schedule:

 

Vesting Start Date:

 

Final Exercise Date:

 

 

Vesting Schedule:

 

 

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

 

[Signature Page follows]

 










This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

Signature of Participant

 

 

 

 

By:

 

Street Address

 

 

Name of Officer

Title:

 

 

City/State/Zip Code

 

 

 

 

Signature of Participant’s Spouse (if applicable)*

 

 

 

 

 

Street Address

 

 

 

 

 

City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*          Required for Participants residing in Arizona, California, Idaho,
Louisiana, Nevada, New Mexico, Texas, Wisconsin, or the Commonwealth of Puerto
Rico.








OCULAR THERAPEUTIX, INC.

Nonstatutory Stock Option Agreement

Incorporated Terms and Conditions

1.         Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant, an employee of the Company, of an option
to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2019 Inducement Stock Incentive Plan (the “Plan”), the number of
Shares set forth in the Notice of Grant of common stock, $0.0001 par value per
share, of the Company (“Common Stock”), at the exercise price per Share set
forth in the Notice of Grant.  Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on the Final Exercise Date set forth in the
Notice of Grant (the “Final Exercise Date”).

The option evidenced by this agreement was granted to the Participant pursuant
to the inducement grant exception under Nasdaq Stock Market Rule 5635(c)(4), as
an inducement that is material to the Participant’s employment with the Company.

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.         Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.         Exercise of Option.

(a)        Form of Exercise.  Each election to exercise this option shall be in
writing, in the form of the Stock Option Exercise Notice attached as Annex A,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic)
as is approved by the Company, together with payment in full in the manner
provided in the Plan.  The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

(b)        Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee,










director or officer of, or consultant or advisor to, the Company or any other
entity the service providers of which are eligible to receive option grants
under the Plan (an “Eligible Participant”).

(c)        Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)        Exercise Period Upon Death or Disability.  If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of 180
days following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

(e)        Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship.  “Cause” shall have the meaning set forth in
any employment or other agreement between the Participant and the Company or, in
the absence of such an agreement, shall mean, in the good faith determination of
the Company, the Participant has: (i) committed gross negligence or willful
malfeasance in the performance of the Participant’s work or duties; (ii)
committed a breach of fiduciary duty or a breach of any non-competition,
non-solicitation or confidentiality obligations to the Company; (iii) failed to
follow the proper directions of the Participant’s direct or indirect supervisor
after written notice of such failure; (iv) been convicted of, or pleaded
“guilty” or “no contest” to, any misdemeanor relating to the affairs of the
Company or any felony; (v) disregarded the material rules or material policies
of the Company which has not been cured within 15 days after notice thereof from
the Company; or (vi) engaged in intentional acts that have generated material
adverse publicity toward or about the Company.

4.         Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.










5.         Transfer Restrictions; Clawback.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant. In
accepting this option, the Participant agrees to be bound by any clawback policy
that the Company has adopted or may adopt in the future.

6.         Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

*  *  *  *  *










ANNEX A

OCULAR THERAPEUTIX, INC.

Stock Option Exercise Notice

Ocular Therapeutix, Inc.

24 Crosby Drive

Bedford, MA 01730

Dear Sir or Madam:

I, ________________________ (the “Participant”), hereby irrevocably exercise the
right to purchase _________ shares of the Common Stock, $0.0001 par value per
share (the “Shares”), of Ocular Therapeutix, Inc. (the “Company”) at
$________ per share pursuant to the Company’s 2019 Inducement Stock Incentive
Plan and a stock option agreement with the Company dated __________________ (the
“Option Agreement”).  Enclosed herewith is a payment of $________, the aggregate
purchase price for the Shares.  The certificate for the Shares should be
registered in my name as it appears below or, if so indicated below, jointly in
my name and the name of the person designated below, with right of survivorship.

 

 

 

 

Dated:

 

 

 

 

Signature

 

 

Print Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 

 

 

 

 



